DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Specification
The objection of the format of the specification in the Office Action dated 12/6/2021 is withdrawn.

Response to Amendment
The amendment filed on 1/14/2022 has been entered. Claims 1, 5-9 and 11-18 were previously withdrawn, and claims 2-4, 10 and 19 were previously canceled, thus claims 1, 5-9, 11-18 and 20-30 are currently pending in this application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 5-9 and 11-18 directed to a method non-elected without traverse.  Accordingly, claims 1, 5-9 and 11-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
	Please cancel claims 1, 5-9 and 11-18 
	
Allowable Subject Matter
Claims 20-30 are allowed.
The following is an examiner's statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious the limitations of: “an isolation layer on the uniformly doped n-type conductivity region; and a capacitor above the isolation layer, the capacitor comprising first and second
conductive layers and an insulating layer” as recited in claim 20.
Claims 21-30 are also allowed for further limiting and depending upon allowed 
claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892